Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
				         Examiner’s Amendment

2.	Claims 8-12, 14-15, 17-19, 21 and 26 are cancelled as indicated in previous office action.

Reasons for Allowance

3.	Applicants submitted a new IDS together with the RCE request. Upon aligning the protein sequence (GenBank Accession Number: WP_033698688.1) with instant SEQ ID NO:3 (about 93% sequence identity between two sequences), it is concluded that GenBank Accession Number: WP_033698688.1 fails to teach or suggest instant claims.



Claims Allowed

Claims 1, 7 and 25 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LI ZHENG/Primary Examiner, Art Unit 1662